Title: To John Adams from François Adriaan Van der Kemp, 7 February 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected friend!
Olden barneveld 7 Febr. 1820


I intended to have answered your affectionate Letter of the 29 Dec. last, before I left my home for Albany—But an unexpected Letter of the Gov—and another of my frend Judge Platt, determined me directly to go hither. I took a parcel of letters with me, but could not find leasure to answer any, except a few lines to my Son. Now returned in health, a Severe cold excepted—your affectionate Letter Shall be the first, and then Dudley A Tyng claims the precedence. My delay sShall be compensated, I know, by the interesting detail—of what related to my Self—and I confidently dare to assert, that this communication Shall procure you a far higher gratification, than all what I might presume to write on any Literary Subject.
I met there with a distinguished reception—my labour is approved above my most glowing expectation—It is remembered by the Secretary of State, in the Journals of both houses with great courtesy—and my compensation was liberal—It enabled me to answer all mÿ expenses—of last year—provide the family with Several necessaries for this, pay, an account of my Dear Son, who purchased our cottage with nine acres of Land—to procure his Parents an independent abode—above $300 and keep yet over a Sufficient Sum, to enable mrs. v. d kemp, to visit her Children—once more—
There are now in the Secretary’s office 7 vol. neatly bound and lettered.
You Say—well done! but it is not all—If my life and eyes—bad as the Latter are, and Spared one year more—I Shall exert every nerve, to do Something more—and if I then fall then my wife and children Shall have a comfortable habitation and lay their heads down under their own roof. There is remaining to be paid on my Son’s account $400—and this Shall be done—even if I did not receive a farthing from the State. At my return home—I found a Letter of mr Guild and Tyng—mentioning the death of the worthy Sam. Eliot, my frend Tyng informs me, that there was a Legacy to me of one thousand Doll—Thus I can repair my cottage—pay the Remainder of what is due on the purchase $400—and keep yet a Small Sum over—if our lives are Spared, to visit Boston and Montezillo—in the latter part of the Summer—and I am confident, I Shall be as cordially received by you as before, and I thank my God for the pleasing prospect that we Shall See us here once more—which how ardently I had wished, I dared not contemplate, as possible: I continue to amuse and instruct my Self with Neal’s history of the Puritans—New bury Port ed—It is a valuable work indeed—and So are the Ed. Notes—was the Rev. John Norton of Ipswich—the ancestor of our Andrew Norton—
Is it not Somewhat Strange, that James Moore in his history of the Small pox does not mention Dr Boylston—or—if he did that the Quart: Rev. pass it by in Silence? is this ignorance or envy in either of them.
To return once more to the Records—The next vol—which I glanced over—is highly interesting—tell me when was Slavery introduced in Massachusetts? was it Sanctioned by the State?
where Sanderhill and Throgmorton, men of high Standing in N. England—where can I apply—to learn of them Something more—than I know now.—
If no State mystery—I may ask, was there during your administration a plan formed, for making a Sudden descent on the Spanish territory with 12 Regts. of Infantry and take N. Orleans by a coup de main? (Edinb. Rev. July 1819 Pag. 233).
I was gratified once more With a Letter of your Grand-daughter de Wint—and Shall—if ever I go again to See my Children at Philadelphia pay her visit—She was So kind to Send me a Succinct account of her Husband’s family—She is highly respected by her Neighbours, and I anticipate the gratification, which I Shall enjoy at the Cedar grove—
I need not to recommend my Self in your continued frendship, as the attentions, with which I am honoured in this Country, I am indebted for chiefly to your recommendations, but I presume to assure you—that next to your Children and relatives—I dare contest the palm of victory—with any one for disinterested attachment—and high respect—while I remain / your affectionate and / Obliged Frend!

Fr. Adr. vanderkemp




